Citation Nr: 0921105	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
February 1946, from June 1947 to February 1948 and from May 
1951 to December 1967.  The Veteran died in January 2005.  
The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that Paralyzed Veterans of America, Inc. 
submitted statements and an informal hearing brief on the 
appellant's behalf.  Although, the record contains a power of 
attorney form (POA) showing the Veteran authorized Paralyzed 
Veterans of America to represent him, there is no record in 
the file of a POA or other document revealing that the 
appellant authorized the Paralyzed Veterans of America to 
represent her interests before VA.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that this case 
must be remanded for reasons explained below.

The appellant is presently seeking service connection for the 
cause of the Veteran's death.  The Veteran's death 
certificate indicates that he died at Norman Regional 
Hospital in Norman, Oklahoma.  However, the Veteran's medical 
records from this hospitalization are not of record.  In 
addition, there is no current medical evidence contained in 
the claims file.  As part of its duty to assist, the VA is 
required to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency.  
38 C.F.R. § 3.159(c)(1).  Accordingly, the RO should attempt 
to obtain and associate with the claims file the Veteran's 
treatment records, including the terminal hospital records 
from Norman Regional Hospital.  

The Board observes that the RO did not properly notify the 
appellant for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for cause of death.  
Additional VCAA notice requirements attach in the context of 
a claim for DIC benefits based on service connection for 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In addition, the content of the section 5103(a) 
notice letter will depend upon the information provided in 
the claimant's application.  Id.  In this case, the VCAA 
letter dated in February 2005 notified the appellant of the 
evidence and information required to substantiate a DIC claim 
on a previously service-connected claim.  However, the letter 
did not notify the appellant of any conditions that were 
service-connected at the time of the Veteran's death.  Thus, 
the RO should provide the Veteran with a new VCAA notice 
letter that complies with Hupp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should send the appellant a new 
VCAA notice letter, providing (1) a 
statement of the conditions for which 
the Veteran was service connected at 
the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
conditions not yet service connected.

2.	The RO should take appropriate steps to 
contact the appellant and to elicit 
from her the names and addresses of the 
healthcare providers who have treated 
the Veteran for renal failure, 
staphylococcus aureus pneumonitis with 
sepsis, chronic obstructive pulmonary 
disease and chronic heart failure and 
the dates of the treatment.  After 
securing any appropriate consent from 
the appellant, VA must obtain any 
treatment records, including the Norman 
Regional Hospital, identified by the 
appellant that have not been previously 
associated with the claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
appellant, it must inform her and her 
representative of this, request her to 
provide copies of the outstanding 
medical records and allow her the 
opportunity to obtain these records.       

3.	Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement service connection for the 
cause of the Veteran's death.  
Consideration is to be given to whether 
a medical nexus opinion should be 
obtained.  All additional evidence and 
argument submitted by the appellant 
should be considered.  In the event the 
benefits sought on appeal are not 
granted, the appellant and her 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



